DAVISON, Justice.
This is an appeal by the Tulsa County Assessor from a judgment of the District Court of Tulsa County, fixing the valuation, for ad valorem tax purposes for the years 1953, 1954, and 1955, of a certain building in the City of Tulsa known as the Beacon Building which was owned and operated by the Southwestern Art Association. The protest and subsequent proceedings as to assessment for each of said years constituted a separate matter, on appeal but all three were consolidated in the district court over objection of the assessor. The parties will be referred to as “assessor” and “protestant.” ...
The- value placed upon the lot upon which the building stood was fixed for taxation at $92,810 for each of said years and no question was raised with regard to it. This litigation is concerned with the assessed valuation of the building which was fixed by the assessor at-$342,560 for the years 1953 and 1954 and at $364,930 for the year 1955. The judgment of the trial court from which this appeal was taken fixed said values at $197,669.23 and $216,129.75, respectively.
Except for minor differences in the evidence, this case is identical as to issues and question of law to cause numbered 37,417, styled Appeal of National Bank of Commerce of Tulsa, Okl., 316 P.2d 175. Our opinion in that case, promulgated on the 17th day of September, 1957, is dispositive of the instant case. Therefore, said opinion and syllabus therein is approved and adopted as the syllabus and opinion herein, and the judgment of the District Court is affirmed.
CORN, V. C. J., and HALLEY, WILLIAMS, JACKSON, and CARLILE, JJ-, concur.
WELCH, C. J. and JOHNSON and BLACKBIRD, JJ., concur by reason of stare decisis.